Gray, O. J.
The construction of that article of the will of Moses Brown, by which he bequeaths the sum of $35,000 in trust for the benefit of his granddaughter, appears to the court to be wholly free from doubt or repugnancy. The testator, in apt words, has clearly manifested his intention to be that the income of the fund shall be paid to her for life, and the principal, upon her death after coming of age, be transferred to such persons as she may appoint; and that only in case of her dying *551under age and therefore having no power of appointment, or dying after coming of age without making any appointment, shall the principal go to her children, or, if she leaves no issue, to the heirs of the testator’s brothers. She having come of age, and having duly executed the power, before her death without issue, her appointees are entitled to the fund.

Decree accordingly.